               Case 2:19-bk-57289                     Doc 5          Filed 11/11/19 Entered 11/11/19 20:46:03             Desc Main
                                                                     Document      Page 1 of 2

 Fill in this information to identify your case:

 Debtor 1                  Jeffrey Craig Wolfe
                           First Name                       Middle Name              Last Name

 Debtor 2                  Rhonda Renee Wolfe
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                Check if this is an
                                                                                                                           amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                              12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Integrity Funding Ohio, LLC                          Surrender the property.                      No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a         Yes
    Description of        1997 Oldsmobile Regency                           Reaffirmation Agreement.
    property              170,000 miles                                     Retain the property and [explain]:
    securing debt:        Vehicle is inoperable



    Creditor's         Vanderbuilt Mortgage and Fiannce                     Surrender the property.                      No
    name:              Inc.                                                 Retain the property and redeem it.
                                                                                                                         Yes
                                                                            Retain the property and enter into a
    Description of        3650 Logan Lancaster Road SE                      Reaffirmation Agreement.
    property              Lancaster, OH 43130-9049                          Retain the property and [explain]:
    securing debt:        Fairfield County
                          Mobile Home
                          2000 Schult 8016-18
                          Body Type: BH

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:19-bk-57289                        Doc 5          Filed 11/11/19 Entered 11/11/19 20:46:03                          Desc Main
                                                                     Document      Page 2 of 2

 Debtor 1      Jeffrey Craig Wolfe
 Debtor 2      Rhonda Renee Wolfe                                                                    Case number (if known)



 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:               Aarons                                                                                             No

                                                                                                                                 Yes

 Description of leased        Refrigerator and DVD player rental
 Property:

 Lessor's name:               Colony Village Mobile Home Park                                                                    No

                                                                                                                                 Yes

 Description of leased        Mobile home residential lot rental
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Jeffrey Craig Wolfe                                                      X /s/ Rhonda Renee Wolfe
       Jeffrey Craig Wolfe                                                             Rhonda Renee Wolfe
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        November 11, 2019                                                Date    November 11, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
